Citation Nr: 0829605	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  96-03 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
neurological deficits of the left leg and secondary injuries 
to the head, shoulders, back, and ribs.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1949 to 
February 1952.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 1995 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

In July 1997, the veteran testified at a Board hearing in 
Washington, D.C.  The Veterans Law Judge that conducted that 
hearing is no longer with the Board.  The veteran was 
informed of this and told of his right to a new hearing in 
August 2003.  The veteran has not requested a new hearing.  
In September 1997, this case was remanded by the Board to the 
RO for further evidentiary development.

Following compliance with the remand, the Board issued a 
decision in June 1999 which determined that new and material 
evidence had not been received to reopen the claim for 
entitlement to compensation for neurological deficits of the 
left leg and secondary injuries to the head, shoulders, back 
and ribs under the provisions of 38 U.S.C.A. § 1151.

In November 2000, the United States Court of Appeals for 
Veterans Claims (Court), issued an Order vacating the June 
1999 Board decision and remanded the case to the Board.  In 
July 2001, the Board determined that additional disability 
was not the result of VA treatment within the meaning of the 
applicable law and regulations.  Thus, entitlement to 
compensation under 38 U.S.C.A. § 1151 for neurological 
deficits of the left leg and secondary injuries to the head, 
shoulders, back, and ribs, was denied.

In October 2002, the Court vacated that decision and remanded 
the matter to the Board.  In August 2003, the Board remanded 
this case for compliance with the Veterans Claims Assistance 
Act (VCAA).  In May 2005, finding that there had been a 
Stegall v. West, 11 Vet. App. 268 (1998), the Board remanded 
the case for compliance with the VCAA.  The veteran's claim 
was again remanded in May 2006.

FINDINGS OF FACT

1.  The veteran was hospitalized at a VA facility in April 
1982 for the repair of an umbilical hernia, at which time 
several attempts were made to administer spinal anesthesia.

2.  The veteran does not currently suffer from any chronic 
left leg neurological deficits and secondary head, shoulder, 
back and rib injuries which have been related to the April 
1982 spinal anesthesia attempts.


CONCLUSION OF LAW

Additional disability is not the result of VA treatment 
within the meaning of the applicable law and regulations.  38 
U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide, 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The veteran's claim was received prior to the enactment of 
the VCAA.

A letter dated in June 2005 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  The 
veteran was told what the evidence needed to show in order to 
substantiate a claim for 38 U.S.C.A. § 1151 benefits.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with such notice in May 2006.

While the VCAA notice in this case was not provided prior to 
the initial adjudication, the notice was provided and 
subsequently readjudicated by the RO in the supplemental 
statement of the case dated in May 2008, which was prior to 
the transfer and recertification of the case to the Board.  
The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  In the May 
2006 remand, the Board directed that the Appeals Management 
Center (AMC) should attempt to obtain all available documents 
related to the veteran's Federal Torts Claims Act suit.  The 
AMC requested such documents from the VA Medical Center in 
Salt Lake City, Utah in May 2006.  In June 2006, the Medical 
Center responded that the status of the veteran's case was 
closed, and all records had been mailed to the AMC.  In 
addition, in compliance with the Board's remand, the AMC 
asked the veteran to submit any information he had pertaining 
to this claim.  The veteran responded in June 2006 and 
submitted copies of documents already of record.  Therefore, 
the Board is satisfied that all pertinent evidence is of 
record, and the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  
Neither the veteran nor his representative has contended that 
any evidence relative to the issue decided herein is absent 
from the record.  The veteran has been afforded an 
examination on the issue decided herein.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to decide this appeal.



Analysis

The veteran filed his claim in April 1994.  Therefore, the 
Board will apply the law and regulations in effect at that 
time.  38 U.S.C.A. § 1151 (1991) provides that a veteran who 
had been injured as the result of VA medical or surgical 
treatment, and not as a result of the veteran's own willful 
misconduct, shall be awarded compensation if that injury 
results in additional disability, in the same manner as if 
such disability were service-connected.

The Board notes that in Brown v. Gardner, 115 S. Ct. 552 
(1994), the U.S. Supreme Court held that 38 C.F.R. § 
3.358(c)(3) was not consistent with the plain language of 38 
U.S.C.A. § 1151 with respect to the presence of the fault or 
accident requirement.  However, the validity of the remainder 
of the implementing regulation was not questioned.  See 
Gardner, 115 S. Ct. 552, 556, n.3 (1994).

The remaining relevant sections of 38 C.F.R. § 3.358 (1994), 
provide that in determining whether additional disability 
exists following medical or surgical treatment, the physical 
condition for which the beneficiary sought treatment will be 
compared with the physical condition resulting from the 
disease or injury on which the claim for benefits is based.  
See 38 C.F.R. § 3.358(b)(1), (b)(1)(i), (ii) (1994).  The 
regulation further provides that compensation is not payable 
for the continuance or natural progress of the disease or 
injury for which surgical treatment was authorized.  38 
C.F.R. § 3.358(b)(2) (1994).  Furthermore, in determining 
whether such additional disability resulted from disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of (in this case) surgical treatment, 
the following consideration will govern: It will be necessary 
to show that the additional disability is actually the result 
of such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith.  38 
C.F.R. § 3.358(c)(1) (1994).

In March 1995, VA issued an interim final rule amending 38 
C.F.R. § 3.358 (1994).  In pertinent part, 38 C.F.R. § 
3.358(c)(3) was revised to read as follows:

Compensation is not payable for the necessary 
consequences of medical or surgical treatment or 
examination properly administered with the express 
or implied consent of the veteran, or, in 
appropriate cases, the veteran's representative.  
"Necessary consequences" are those which are 
certain to result from, or were intended to result 
from, the examination or medical or surgical 
treatment administered.  Consequences otherwise 
certain or intended to result from a treatment will 
not be considered uncertain or unintended solely 
because it had not been determined at the time 
consent was given whether the treatment would in 
fact be administered.

60 Fed. Reg. 14.222 (1995) (codified at 38 C.F.R. § 
3.358(c)).

Again, it is noted that, for claims filed to prior to October 
1, 1997, a claimant is not required to show fault or 
negligence in medical treatment.  A showing of negligence or 
fault is necessary for recovery for claims filed on or after 
October 1, 1997.  See 38 U.S.C.A. § 1151 (West 2002).

The veteran contends that he developed neurological deficits 
in the left leg as the result of several failed attempts to 
administer spinal anesthesia during an April 1982 VA 
hospitalization for the repair of an umbilical hernia.  
Because of these neurological deficits, he stated he was 
unable to move out of the way when a tree fell on him, 
resulting in injuries to the head, shoulders, back, and ribs.

An August 1980 private hospital report shows the veteran 
stated he had left leg pain since the onset of abdominal 
symptoms.  He had preexisting disc disease in the lumbosacral 
spine.  An October 1980 VA outpatient record shows the 
veteran complained of back and leg pain.  A March 1981 
private treatment record also referred to pain radiating down 
the left leg.  The assessment was questionable disc.

The veteran was hospitalized at a VA facility in April 1982 
for the repair of an umbilical hernia.  The records stated:

Notably, the patient's operation was initially 
intended to be done under spinal anesthetic block but 
this was unsuccessful after multiple attempts and the 
patient required a general anesthetic for his 
operation.  Postoperatively, he did complain of some 
symptoms consistent with left lower extremity 
sciatica but no focal sensory or motor defects could 
be documented on neurological exam.  Neurologic 
consultation was obtained and although the patient's 
symptoms were consistent with L5-S1 distribution, 
again no focal sensory or motor deficits could be 
demonstrated.  The patient may have mild 
arachnoiditis secondary to spinal anesthetic block 
attempts and this should resolve without any further 
therapy.

In October 1983, the veteran was privately hospitalized after 
suffering a fractured skull and scapula from a falling tree.  
There was no mention made at that time of any leg giveaway.  
He was subsequently transferred to a VA facility; he then 
stated that left leg weakness had prevented him from moving 
out of the way quickly enough, thus resulting in the skull 
and other fractures.

A December 9, 1983 letter from this physician stated that the 
veteran's nerve rootlets had suffered needle damage at the 
time the spinal anesthesia was attempted in April 1982.  It 
was commented that he had signs of sciatic radiation of pain 
on the left side coursing over the buttock, the posterior 
hamstring, peroneal muscles and into the lateral Achilles and 
lateral foot.

The veteran submitted a December 29, 1983 letter from a 
private physician who had been treating the veteran for 4 
years for shoulder and back pain.  For this treatment, he had 
relied upon the veteran's history, and he indicated that he 
had no x-rays to document any changes in the spine over the 
time that he had treated him.  It was noted that he had had 
leg pain in 1980; it was commented that it was very difficult 
to evaluate the degree of symptoms caused by the needling of 
his nerve roots and that which was preexisting.  It was 
commented that one does not usually ever attempt doing a 
lumbar puncture in an area of suspected nerve root damage.

On April 27, 1984, a private physician noted the veteran's 
history of the attempted administration of spinal anesthetic 
in April 1982.  According to the veteran, the 
anesthesiologist had tried twice to administer the 
anesthetic.  Apparently, on a third attempt, a nerve rootlet 
outside the dural sac was penetrated directly, causing the 
patient intense pain and a sudden sharp and uncontrolled 
extension or "jerking back" of the left leg.  Since then 
the left leg has reportedly given out, causing the veteran to 
fall.  He also described having intense pain into the limb 
along the back of the left thigh into the lateral knee and 
down the side of his leg into the heel and lateral aspect of 
the left foot.  The objective examination noted that the left 
Achilles reflex was absent.  He was unable to heel walk or 
heel stand; such attempts caused excruciating pain.  There 
was slight atrophy of the peroneus and gastrocnemius muscles 
and peroneus weakness.

A July 1984 Federal Tort Claims Act document indicates the 
veteran brought a claim against the Veterans Administration 
for $1,007,000.  The veteran had contended that an attempt to 
anesthetize by lumbar puncture caused numbing in the leg, and 
he now suffered pain, weakness, and lack of muscle control in 
the left leg.  Settlement was reached for payment of $14,400.

From November to December 1984, the veteran was hospitalized 
at a VA facility.  He stated that attempts to administer 
spinal anesthesia in April 1982 had caused electrical pain 
down the left leg.  It was noted that a neurological 
examination performed after the 1982 surgery had been within 
normal limits.  He stated that left leg weakness had caused 
him to fall while cutting down a tree, which had resulted in 
major head injuries, to include a skull fracture.  He 
indicated that he had severe pain on the outside plantar 
aspect of the left foot.  The physical examination noted 
atrophy and mild weakness of the gastrocnemius and soleus 
muscles on the left.  His gait was inconsistent; one moment 
he favored the right leg, the next, he favored the left.  An 
EMG found no radiculopathy and a CT scan of the back revealed 
no herniated discs.  The atrophy was felt to be secondary to 
some old injury with no active process at present.  The pain 
in the foot was felt to be neurogenic in origin from a 
possible post-traumatic etiology.

On March 23, 1985, a second letter from this physician noted 
that the veteran had stabbing pain, weakness and atrophy of 
the left lower extremity.

In an undated letter, the veteran's private physician stated 
that the veteran's left lower extremity weakness had been 
caused by the punctures to the spine.

VA outpatient treatment records developed between July and 
December 1989 noted his complaints of left foot paresthesia 
and chronic left leg pain.  The assessment was probable 
sciatic neuropathy versus plexopathy versus S1 root.  It was 
felt that this could be related to abdominal 
procedure/infection or possibly to the spinal anesthesia.

The veteran was examined by VA in August 1990.  An x-ray 
obtained at that time showed moderate degenerative disc 
disease (DDD) in the lower thoracic spine and mild DDD in the 
lumbar spine.  The examination noted that the veteran had 
suffered a broken neck in 1969.  He indicated that his left 
foot burned all the time.  The deep tendon reflexes were 
present and equal, and there was no Babinski reflex present.  
He had pain in both the thoracic and lumbar spines, with the 
thoracic spine being worse.  He complained of chronic pain in 
both knees and noted that the left knee had had some 
collapsing.  The left lower extremity had some feelings of 
being uncoordinated or going numb at times since the 1982 
spinal procedure.  The left heel and great toe had some pain.  
He had undergone an anterior intra-body fusion at C6-7 in 
about 1971.  He complained of a limp, although the examiner 
could see nothing definite except for some generalized 
stiffness.  Toe and heel walking strengths were good.  The 
flexed spine was extremely painful in the midline from T2-T10 
and was slightly painful at L4.  The extensor muscles and 
sensation were normal in the lower legs and feet.  Straight 
leg raising was to 80 degrees and there was mild lumbosacral 
tenderness.  The diagnosis was chronic lower lumbar symptoms 
diagnosed as chronic muscular strain, superimposed on early 
degenerative stiffness.  The lumbar nerve roots were noted to 
be normal.  The complaints of neurological symptoms in the 
left lower extremity were of uncertain etiology.

In December 1995, the veteran testified at a personal hearing 
at the RO.  He stated that he had had no trouble with 
numbness of the left leg or pain prior to the April 1982 VA 
hospitalization.  He also claimed that he had not had any 
back pain prior to this hospitalization; he stated that he 
had never been told that he had disc disease in the back.  He 
claimed that at the time that he had his neck surgery, he had 
been told that he should never have spinal anesthesia.  He 
reported that he told the VA of this in 1982, but that they 
tried to administer it anyway.  He was "jabbed" two to 
three times; at the fourth attempt, his leg jerked violently 
backwards.  Afterwards, they told him that the pain would go 
away in a couple of years; however, it never did.  He said 
that he had accepted a small tort settlement with the 
government, because he had been told that he would receive 
compensation for his injuries.  The veteran reiterated his 
claims during a July 1997 hearing before the Board.

The veteran was afforded a VA neurological examination in 
November 1997.  He noted that he had been hit in the back of 
the neck with a chair in 1969; since then, he has had 
posterior neck and upper extremity difficulties.  He was told 
never to have another spinal fluid examination, since a past 
myelogram had resulted in severe post-puncture headaches.  In 
1971, he had undergone a C-spine discectomy and fusion at C6-
7.  In 1976, he had reported right upper lumbar pain which he 
had attributed to a kidney problem.  He denied any low back 
pain prior to the attempted administration of spinal 
anesthesia.  The examiner noted that the veteran used the 
term "back" rather freely and that he often meant the neck 
and the area between the shoulders.  He claimed that at the 
fourth attempt to inject the spinal anesthesia, he had had a 
sudden, violent jerking of the left leg in a backward 
direction, as well as sharp low back pain that had radiated 
into the left lower extremity associated with burning in the 
left foot.  Since then, he has had persistent left lower 
extremity weakness and "atrophy."  He claimed that he had 
fallen over 200 times due to this weakness.  He described 
pain in the back of the leg and a "hot" sensation on the 
lateral aspect of the left foot and over the ball of the foot 
on the plantar surface.  Finally, he indicated that he had 
gross twitching of the back of the left thigh.  Because of 
the weakness of the left leg, he had been unable to get out 
of the way of a falling tree and had suffered severe head 
injuries.

The objective examination found that the veteran's cranial 
nerves were basically unremarkable.  His gait showed a left 
limp, with some difficulty getting on his tiptoes, although 
he was able to heel walk equally well on both sides.  He had 
give-way weakness diffusely in the left lower extremity with 
no apparent underlying organic element.  There was no real 
visible atrophy in the left thigh or calf.  Rapid alternate 
motion rate in the feet was normal and symmetric, as were the 
deep tendon reflexes.  There was no objective sensory deficit 
to pin prick, joint position sensation or vibration.  
Bilateral straight leg raises at 45 degrees resulted in pain 
in both hips.  The impression was back and left leg 
complaints following spinal anesthesia in 1983 (sic) without 
current neurological deficit on examination today.

This case was referred for an independent medical expert's 
opinion, which was rendered on March 16, 1999.  It was 
commented that after several attempts at spinal anesthesia 
had been made, he had developed sharp lower back pain with 
radiation into the left lower extremity after the last 
attempt.  The opinion then stated that:

Needles placed into the spinal canal during lumbar 
puncture or spinal anesthesia may occasionally hit 
the root.  Typically, this causes transient low back 
pain and may cause radiculopathy, acute, but usually 
transient.  Even if we assume that this needle did 
permanently injure the root, it cannot explain the 
paroxysmal weakness when the leg would suddenly give-
out on this patient, thereby allowing him to escape 
from a falling tree.

In regard to actual damage, the patient was evaluated 
in 1997 by Dr. [S. P.] who did a thorough evaluation.  
The patient claimed to be weak in the entire left 
lower extremity.  It is unclear how an injury to one 
root could possibly induce weakness of the entire 
left lower extremity.  Perhaps more important, Dr. 
[P.] found that the patient had only "give-away 
weakness" with no atrophy of the major muscle groups 
in the left lower extremity.  Measurements of the leg 
and thigh showed that, for the most part, these were 
symmetrical.

Based on the information, there is no indication that 
this patient's spinal anesthesia in 1982 could have 
caused paroxysmal weakness or the type of permanent 
disability that the patient describes.

In March 2004, the veteran underwent neurology consultation.  
Following examination, the diagnosis was chronic pain 
syndrome with no active neurologic compromise: no plexopathy, 
radiculopathy, or neuropathy.

After a careful review of the evidence of record, the Board 
finds that entitlement to compensation for neurological 
deficits of the left leg and secondary injuries to the head, 
shoulders, back and ribs under the provisions of 38 U.S.C.A. 
§ 1151 is not warranted.  In this case, several unsuccessful 
attempts to administer spinal anesthesia were made during an 
April 1982 period of VA hospitalization.  However, the 
evidence shows that this did not result in the claimed left 
lower extremity neurological deficits.  There are three 
references in the record to left leg pain prior to this 
period of hospitalization.  An August 1980 private hospital 
report, an October 1980 VA record, and a March 1981 private 
outpatient treatment report refer to low back disc disease 
with radiating pain or pain in the leg.  Significantly, the 
record contains the report of a November 1997 VA examination 
and a March 1999 opinion from an independent medical expert.  
The conclusion reached was that there was no connection 
between the complaints of paroxysmal weakness of the left 
lower extremity and the "possible" damage of one nerve 
root.  It was stated that there was no objective indication 
that the attempted induction of spinal anesthesia had 
resulted in this paroxysmal weakness or the type of permanent 
disability described by the veteran.  Indeed, the independent 
medical examiner commented that even if permanent damage had 
been done to the veteran's nerve, it did not explain the 
weakness he experienced, which caused his leg to give out.

The Board notes that the veteran's physician indicated in the 
1980s that his left lower extremity disability was the result 
of the attempted administration of spinal anesthesia.  
However, these opinions have been based mainly upon history 
provided by the veteran.  During his November 1997 VA 
examination and in testimony provided in December 1995, the 
veteran denied any back or leg pain prior to the April 1982 
surgery.  However, evidence of record shows the veteran 
complained of back and leg pain on at least three occasions 
prior to his April 1982 surgery.  In addition, the evidence 
shows he underwent cervical spine fusion prior to this 
incident.  Therefore, his report of medical history is 
regarded as inconsistent with the medical records.  
Furthermore, the veteran's private physician provided the 
December 1983, April 1984, and undated written statements.  
Those statements are inconsistent.  In December 1983, Dr. K 
indicated that the veteran had leg pain prior to this 
incident, and it was difficult to evaluate whether his 
symptoms were due to this or to the attempts to administer 
the spinal anesthesia in April 1982.  The April 1984 and 
undated written statements then indicated that the veteran's 
weakness was caused by the punctures to his spine.  No 
rationale was given for the changed opinion.  Thus, the Board 
finds that this evidence is less probative than the November 
1997 examination report and March 1999 opinion.  These 
opinions were based upon a review of the entire claims folder 
and contained rationales for the conclusions reached.  
Therefore, it is found that greater evidentiary weight will 
be accorded to the two latter reports.  Based on the findings 
of these latter reports, the Board finds that the veteran was 
not injured as a result of VA treatment.

As a consequence, it is found that the preponderance of the 
evidence is against the veteran's claim for entitlement to 
compensation for neurological deficits of the left leg and 
secondary injuries to the head, shoulders, back and ribs 
under the provisions of 38 U.S.C.A. § 1151.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
neurological deficits of the left leg and secondary injuries 
to the head, shoulders, back, and ribs is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


